Citation Nr: 0604779	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied the above claim.

In April 2001, jurisdiction of the matter was transferred 
from the RO in Los Angeles, California, to the RO in San 
Diego, California.  In December 2001, the RO readjudicated 
the claims and continued the prior denials.  

In March 2003, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In May 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

A cardiovascular disorder did not have its onset during 
active service and is not related to any in-service disease 
or injury.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the veteran in March 2001.  The veteran was told of the 
requirements to successfully establish service connection, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  While the VCAA notification was issued after the 
initial adverse decision, the veteran was provided additional 
opportunity to submit evidence and have AOJ review.  He has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Any defect with respect 
to the timing of the notice was nonprejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in June 2005.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
the present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
cardiovascular disorder.  

Service medical records reveal that the veteran had 
complaints of chest pain.  An October 1976 discharge report 
stated that the veteran was admitted for the second time for 
complaints of chest pain, which was suspected to be ischemic 
in nature.  The physician reported that the veteran's 
physical examination was entirely negative, as were 
laboratory tests.  Final impression was that the veteran had 
chest pain of nonetiologic significance as far as the heart 
was concerned and no ischemic heart disease was found.  He 
was diagnosed as having chest pain, ischemic heart disease 
not found.  The veteran was subsequently treated in February 
1977 for sinus tachycardia with palpitations, increasing 
awareness of heart beat, chest pains, and shortness of breath 
with no diagnosis.  

In January 1978, the veteran was again admitted for 
complaints of chest pain.  He underwent multiple tests, which 
were primarily negative.  He did have an elevated creatine 
phosphokinase, but was found to be skeletal and muscle in 
origin with no evidence for elevation of cardiac fraction.  
During the exercise and stress lab, the veteran had a mild 
overshoot in terms of his blood pressure, with systolic blood 
pressure going to 220 and heart rate of 214, which suggested 
either poor physical conditioning or sympathetic overdrive.  
He was diagnosed as having chest pain syndrome, atypical in 
type, believed to be psychophysiological in origin, no 
organic basis for heart disease established at this 
admission.  

In May 1979, the veteran was treated for complaints chest 
pain and missing heart beats.  In a May 1979 letter, Dr. 
D.C.M., a cardiologist, stated that he saw the veteran for 
evaluation of his recurrent chest discomfort and that he did 
not think the veteran had any form of significant 
cardiovascular disease and the majority of his complaints are 
psychophysiologic in origin and a manifestation of his acute 
and chronic anxiety state.  In July 1979, the veteran was 
treated for chest pain.  He was diagnosed as having a history 
of atypical chest pain, probably psychophysiological in 
origin.  In February 1980, the veteran was treated for chest 
pain and underwent a chest x-ray, which showed no 
abnormalities of the heart, lungs, mediastinum or bony 
thorax.  

In February 1982, the veteran underwent testing, which showed 
normal results.  In October 1982, chest x-rays were performed 
showing no abnormalities of the heart, lungs, mediastinum or 
bony thorax.  The veteran's separation examination in August 
1984 reported the veteran's physical condition, including the 
heart, as normal.  In the report of medical history, the 
veteran denied having heart trouble.

Following service, the veteran was treated for chest pain at 
Riverside Community Hospital in February 1993.  Stress 
testing was normal.

In June 1994, the veteran was hospitalized at Loma Linda 
Hospital for chest pains.  Myocardial infarction was ruled 
out and the heart was reportedly regular.  He was diagnosed 
as having atypical chest pain.  

A cardiology consultation report dated in June 1994 stated 
that the veteran was evaluated two years before by stress 
thallium imaging, which was reportedly normal, and a 
treadmill test the previous year failed to reveal evidence of 
a myocardial ischemia.  The veteran was diagnosed as having 
chest discomfort, with low to moderate probability of 
coronary artery disease; recent episode of chest pain, 
myocardial infarction ruled out, negative treadmill test; and 
hypertension. 

In January 1996, the veteran complained of irregular heart 
beat with palpitations associated with shortness of breath.  
The assessment was rule out arrythmia. 

In June 1996, the veteran received emergency medical 
treatment from Loma Linda Hospital for complaints of chest 
pain with vertigo.  Myocardial infarction was ruled out.  

In June 1996, the veteran also received treatment from 
Riverside Community Hospital.  He underwent a chest x-ray, 
which showed normal heart.  

In July 1999, the veteran was treated for chest pain and 
palpitations.  An EKG showed nonspecific ST T wave changes.

In June 2005, the veteran was afforded a VA examination.  The 
claims file was reviewed.  The examiner interviewed the 
veteran and stated that the veteran's chest pain was clearly 
atypical.  He noted that although the veteran's chest pains 
occurred with exertion, they were not consistent and were not 
relieved by anything in particular.  Physical examination 
revealed regular heart rate and rhythm without murmurs or 
extra sounds.  An echocardiogram showed normal left 
ventricular size and function with an ejection fraction of 60 
percent.  Blood pressure was 121/75.  The veteran was 
diagnosed as having a very long history of atypical chest 
pain and really no evidence of having a coronary artery 
disease.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the VA examiner in June 2005 concluded that the 
veteran did not have coronary artery disease.  This 
conclusion is consistent with the remainder of the medical 
records.  While the veteran has been diagnosed as having 
atypical chest pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In the absence of proof of a 
current disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the veteran was diagnosed as having 
hypertension in June 1994, more than 11 years ago.  
Hypertension was not diagnosed on VA examination in June 2005 
and the veteran's blood pressure was 121/75.  Assuming, 
without deciding, that the veteran does suffer from 
hypertension, the record does not contain any evidence 
linking the hypertension to any in-service disease or injury.  
Furthermore, the evidence does not show that the veteran was 
diagnosed with hypertension within one year following his 
separation from service.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a cardiovascular disorder is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


